Cobb,* J.
This court will not reverse a judgment of atrial court dismissing a motion for a new trial for want of an approved brief of evidence, when it appears that more than four years have elapsed since the day first fixed for the final hearing, and when the judge states, in his order dismissing the motion, that he could not approve the brief of evidence if it were tendered at that time, because, on account of the lapse of time, he could not recollect the facts of the case. And this is true even though counsel for movant makes a show*397ing to the court from which he could find that the case had heen hy proper orders kept in court until the motion to dismiss was made.
Argued November 22,
Decided December 12, 1901.
Motion for new trial. Before Judge Butt. Muscogee superior court. March 5,1901.
J. H. Worrill, for plaintiffs in error.
J. L. Willis and Hatcher & Carson, contra.

Judgment affirmed,.


All the Justices concurring, except Little, J., disqualified.